                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

 Tresa English,                                      C/A. No. 3:19-3346-CMC

                  Plaintiff,
                                                                 Opinion and Order on
          v.                                              Plaintiff’s Motion for Leave to File
                                                              an Amended Complaint and
 Otis Elevator Company,                                     Defendant’s Motion to Dismiss
                                                                    (ECF Nos. 5, 20)
                  Defendant.


          This matter is before the court on two related motions: (1) a Motion to Dismiss filed by

Defendant Otis Elevator Company (“Otis”), ECF No. 5; and (2) a Motion for Leave to File an

Amended Complaint (“Motion to Amend”) filed by Plaintiff Tresa English (“English”). ECF No.

20. Both parties responded with opposing memoranda and supporting replies. ECF Nos. 12, 16,

21, 22.

          For reasons set forth below, Plaintiff’s Motion to Amend is denied to the extent it seeks to

join a nondiverse defendant. It is granted to the extent it seeks to assert a single negligence claim

against Otis and drop all other claims. If English files the Amended Complaint allowed by this

order, Defendant’s Motion to Dismiss will become moot. If English fails to file the allowed

Amended Complaint, the Motion to Dismiss will be granted and the action will be dismissed with

prejudice.

                                              BACKGROUND

          Complaint. Through this action, English seeks recovery for injuries she allegedly suffered

when an elevator at Prisma Health Richland closed on her hand on October 26, 2016. ECF No. 1-

1 ¶ 4 (“Original Complaint”). English alleges Otis is responsible for the injuries because it
designed, built, installed, or maintained the elevator. Id. ¶¶ 6, 7, 12, 17, 21. English asserts six

state-law causes of action against Otis: strict liability, negligent design and/or maintenance,

abnormally dangerous activity, general negligence, breach of implied warranty of fitness for a

particular purpose, and breach of express warranty. Id.

       Removal. The action was filed in state court on October 24, 2019, and was removed to

this court on November 27, 2019. ECF Nos. 1, 1-1. Removal was based on the assertion of

diversity jurisdiction, 28 U.S.C. § 1332. ECF No. 1.

       Motion to Dismiss. Shortly after removal, Otis moved to dismiss the action, arguing the

Original Complaint “merely recites the elements of each claim . . . and makes conclusory

statements rather than alleging facts.” ECF No. 5-1 at 1 (filed December 2, 2019). Otis further

argued South Carolina’s strict liability statute does not apply to elevators, English does not allege

facts sufficient to state claims of negligent design or maintenance, and claims for implied or

express warranty fail as a matter of law because an elevator is not a “good” to which warranty

theories apply. Id. at 3-15.

       English filed a short response, asserting her allegations satisfy the pleading requirements

of Rule 8 of the Federal Rules of Civil Procedure. ECF No. 12 at 1-2 (listing eight “short and plain

statements” of the facts, all expressed in boilerplate terms). In a concluding sentence, she

suggested a possible intent to seek leave to amend. ECF No. 12 at 2 (“THEREFORE, Plaintiff

respectfully requests that Defendant’s Motion to Dismiss [be] denied and Plaintiff be allowed to

amend her pleadings.” (emphasis added)). Nothing in the memorandum pointed to any particular

amendment that might be made.



                                                 2
       Otis filed a reply, arguing English’s response failed to justify or correct the deficiencies

noted in the Motion to Dismiss. ECF No. 16 (filed January 6, 2020). In particular, Otis noted,

English failed to respond to arguments four causes of action were “legally unsustainable.” Id. at

4.

       Text Order. Two days later, the court entered a Text Order noting English indicated a

desire to amend but had not offered any specification of proposed amendments. ECF No. 19

(entered January 8, 2020). The Text Order set a deadline for English to move to amend if she

intended to do so and held Otis’s Motion to Dismiss in abeyance until the amendment issue was

resolved. ECF No. 19.

       Motion to Amend. English filed a Motion to Amend within the time allowed by the Text

Order. ECF No. 20 (filed January 24, 2020). Through the motion and attached Proposed Amended

Complaint) (ECF No. 20-1, English seeks to (1) join a nondiverse individual defendant, Willie

Heyward (“Heyward”), and (2) assert separate but overlapping claims for negligence against

Heyward (first cause of action) and Otis (second cause of action). 1 The Proposed Amended

Complaint does not include any non-negligence causes of action and, consequently, abandons most

of the causes of action challenged by Otis’s Motion to Dismiss. See ECF No. 20 at 1, 3 (describing




1
    While the negligence claims are asserted separately, eight of the specific allegations of
negligence are the same for both Defendants. Compare ECF No. 20-1 ¶15 (a)-(i), with id. ¶ 19
(a), (b), (f)-(i). There are three allegations of negligence against Otis that are not asserted against
Heyward (id. ¶ 19 (c)-(e)) and one allegation of negligence against Heyward that is not asserted
against Otis (ECF No. 20-1 ¶ 15(j)).

                                                  3
the Proposed Amended Complaint as expanding the negligence allegations against Otis and

removing all other claims).

        Otis opposes amendment, arguing the Proposed Amended Complaint “improperly seeks to

join a non-diverse party; seeks to assert claims against a new party barred by the Statute of

Limitations; and fails to correct the pleading deficiencies that gave rise to the Motion.” ECF No.

21 at 1; see also id. at 2 (characterizing proposed amendment as “a futile attempt to defeat the

diversity jurisdiction of this Court”). Otis asserts the expanded negligence allegations are “merely

a reclassification . . . of the legally deficient strict liability and breach of warranty claims”

addressed in Otis’s Motion to Dismiss. Id. at 2, n. 2 (incorporating arguments in support of Motion

to Dismiss). It argues the timing of the proposed joinder of a nondiverse defendant, immediately

after removal, before discovery, and after the statute of limitations has run on English’s negligence

claim, demonstrates this aspect of the amendment is an improper attempt to defeat subject matter

jurisdiction. Id. at 4-5. Otis also argues the timing of the proposed amendments demonstrates a

lack of diligence. Id. at 6, 7 (noting Plaintiff had more than three years to discover Heyward’s

identity before filing this action).

        In her reply in support of amendment, English relies on the general rule that leave to amend

should be freely given. ECF No. 22. Focusing on the early stage of the litigation, English asserts

there was no dilatory purpose or bad faith and maintains her “[c]ounsel only recently became aware

of [Heyward], who is believed to be an engineer working either as an employee or independent

contractor for” Otis during the relevant period. Id. at 3. Finally, English addresses the issue of

subject matter jurisdiction, in an argument that reads, in full, as follows:



                                                  4
        C.     Plaintiff’s Amended Compliant was not done to defeat federal
        jurisdiction.

                Defendant’s main concern appears to be allowing this Court to retain
        jurisdiction. The applicable statute, 28 U.S.C. [§] 1447(e), provides that “if after
        removal the Plaintiff seeks to join additional defendants who would destroy subject
        matter jurisdiction, the court may deny joinder, or permit joinder and remand the
        action to State court.” The Court has broad discretion to retain jurisdiction in this
        case.

Id. at 3.

                                               STANDARD

        Federal Rule of Civil Procedure 15(a) provides that leave to amend a pleading should be

“freely give[n] . . . when justice so requires.” The Fourth Circuit has held that “leave to amend a

pleading should be denied only when the amendment would be prejudicial to the opposing party,

there has been bad faith on the part of the moving party, or the amendment would be futile.”

Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999).

        However, when

        a plaintiff seeks to join a nondiverse defendant after the case has been removed the
        district court’s analysis begins with 28 U.S.C. § 1447(e), which provides the district
        court with two options . . . the court may deny joinder, or permit joinder and remand
        the action to the State court. These are the only two options for a district court
        faced with a post-removal attempt to join a nondiverse defendant; the statute does
        not allow a district court to retain jurisdiction once it permits a nondiverse
        defendant to be joined in the case.

Mayes v. Rapoport, 198 F.3d 457, 461-62 (4th Cir. 1999). The district court is to consider all

relevant factors, including “the extent to which the purpose of the amendment is to defeat federal

jurisdiction, whether the plaintiff has been dilatory in asking for amendment, whether the plaintiff

will be significantly injured if amendment is not allowed, and any other factors bearing on the

equities.” Id. at 462-63.
                                                  5
                                             DISCUSSION

I.     Amendment to Add Heyward

       To the extent the Proposed Amended Complaint seeks to add a nondiverse defendant, the

timing and other circumstances suggest amendment is intended primarily if not solely to defeat

subject matter jurisdiction. This is, in part, because the Motion to Amend was filed not long after

removal and predates any discovery in this matter (thus, English did not need discovery to learn

Heyward’s identity). See Mayes, 198 F.3d at 463 (cautioning “where . . . a plaintiff seeks to add a

nondiverse defendant immediately after removal but before any additional discovery has taken

place, district courts should be wary that the amendment sought is for the specific purpose of

avoiding federal jurisdiction).

       This conclusion is further supported by Plaintiff’s failure to name any substitute fictitious

defendant in her Original Complaint, despite filing the action only two days before expiration of

the three-year statute of limitations applicable to any negligence claim. 2 Thus, the Original

Complaint does not suggest an intent to hold any employee or independent contractor of Otis

responsible for English’s injuries.




2
  The Original Complaint alleges the incident occurred on October 26, 2016. ECF No. 1-1 ¶ 4.
The date stamp on each page of the Original Complaint indicates it was electronically filed in state
court on October 24, 2019.

                                                 6
        English’s delay in seeking to amend until several months after expiration of the statute of

limitations (likely rendering joinder of Heyward futile) further supports an inference the

amendment is intended to defeat jurisdiction. 3    Under the circumstances, the delay also supports

denial of amendment on grounds of futility and dilatoriness.

        In her reply in support of amendment, English includes a heading stating the amendment

is not intended “to defeat federal jurisdiction.” ECF No. 22 at 3. The argument that follows quotes

the statutory provision giving the court two choices in such situations “deny joinder, or permit

joinder and remand the action to State court.” ECF No. 22 at 3 (quoting 28 U.S.C. § 1447(e)).

Without addressing the binary nature of the court’s options, English concludes “[t]he Court has

broad discretion to retain jurisdiction in this case.” Id.

        This conclusion rather mischaracterizes the nature of the court’s discretion. While the

court has broad discretion whether to allow or deny joinder, it has no discretion to retain

jurisdiction if it allows joinder of a nondiverse defendant. Mayes, 198 F.3d at 462 (quoted supra).

Thus, nothing in English’s arguments weighs against finding the purpose of the proposed joinder

is to defeat jurisdiction.




3
  Notably, English’s first suggestion of any intent to amend was in a concluding sentence in her
response to Otis’s Motion to Dismiss. ECF No. 12 at 2 (filed December 30, 2019). She did not
suggest any specific amendments, much less disclose an intent to add any other defendant at that
time. Neither did she promptly move to amend. English’s Motion to Amend was, instead, delayed
until after the court specifically invited such a motion. See ECF No. 19 (Text Order entered
January 8, 2020); ECF No. ECF No. 20 (Motion to Amend filed January 24, 2020).

                                                  7
         In sum, the timing of the proposed amendment and other circumstances suggest the

proposed joinder of Heyward is intended primarily if not solely to defeat subject matter

jurisdiction. The amendment would, moreover, likely be futile due to expiration of the statute of

limitations. 4   Under these unique circumstances, the delay in seeking to join Heyward

demonstrates dilatoriness.     The court exercises its discretion to deny Heyward’s joinder and

related amendment of the Complaint on these grounds.

II.      Amendment to Assert a Single Negligence Claim Against Otis

         Otis does not oppose amendment to the extent the effect is abandonment of claims other

than the negligence claim. While Otis opposes amendment to assert the modified negligence

claim, its argument is limited to a brief reference to and incorporation of prior arguments made in

opposition to the Original Complaint and characterization of the proposed claim as a

reclassification of earlier allegations. See ECF No. 21 at 2 (noting English seeks to “expand the

scope of [her] negligence claim against Otis” but “does not address how the proposed amendments

cure the defects in the original Complaint”); id. at n.2 (asserting the “expanded negligence claim .

. . is merely a reclassification . . . of the legally deficient strict liability and breach of warranty

claims” and incorporating arguments made in support of Otis’s Motion to Dismiss).

         Though English’s supporting allegations are somewhat conclusory, the court finds the

single negligence claim asserted against Otis in the Proposed Amended Complaint is not so

deficient as to preclude amendment. See, e.g., ECF No. 21-1 ¶ 11 (alleging Otis “had the duty




4
    No allegations suggest any ground for tolling.

                                                     8
and/or responsibility to service, maintain, and/or repair the el[e]vator in question”); id. ¶ 19

(alleging multiple failures to satisfy this duty). The court, therefore, grants English’s Motion to

Amend to the extent the Proposed Amended Complaint purports to assert a single claim for

negligence against Otis.

       Accordingly, within fourteen days of entry of this order, English may file an Amended

Complaint setting forth a negligence claim against Otis. The Amended Complaint shall remove

the proposed allegations and claim against Heyward. It also may be edited to correct typographical

errors, but shall not otherwise be modified from the Proposed Amended Complaint.

III.   Motion to Dismiss

       Otis’s Motion to Dismiss will be rendered moot immediately and automatically upon

English’s filing of an Amended Complaint consistent with the instructions above. If English fails

to file an Amended Complaint, the Motion to Dismiss will be granted as English’s Proposed

Amended Complaint effectively concedes the deficiencies in her Original Complaint, at least as to

all causes of action other than the negligence claim. As to the negligence claim, failure to file the

allowed Amended Complaint when allowed to do so would demonstrate abandonment of the

claim. Therefore, if the Motion to Dismiss is granted, dismissal will be with prejudice.




                                                 9
                                         CONCLUSION

         For reasons set forth above, English’s Motion to Amend is denied to the extent she seeks

to add a nondiverse defendant and granted to the extent she seeks to assert a single negligence

claim against Otis. Plaintiff may file an Amended Complaint consistent with the rulings above

within fourteen days of entry of this order. The Motion to Dismiss will be resolved as explained

above.

         IT IS SO ORDERED.

                                                            s/ Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
March 25, 2020




                                                10
